FITZHENRY, District Judge.
Defendants demur to the indictments herein, for the reason that they are vague, indefinite, uncertain, and duplicitous, as well as assigning several special causes for demurrer.
As to the first i. e., said indictment does not allege that the defendants were employed by said railroad corporations, or either of them, etc. The indictment shows with sufficient clarity that three certain railroads were corporations and common carriers, engaged in the business of transporting property and persons from Chicago, Ill., to Atlanta, Ga.; that the Pullman Company was a sleeping car common carrier, engaged in operating ears over the three named lines from the city of Chicago to Atlanta; that this defendannt was an employee of the Pullman Company, and, while acting for it as such, upon a certain day, he carried in his ear from Chicago to Atlanta certain persons, for a rate much below the legal rate —that is, for $20, full compensation, whereas the legal rate for the railroad transportation was $26.72 and for sleeping car accommodation $6.60; that the legal rates for the service rendered each of the passengers named in these two indictments were the lawful rates, “established by tariffs duly printed, published, and filed by the Common carriers involved with the Interstate Commerce Commission, and being in force and effect at the time of the transportation of the passenger.”
We believe this charge sufficiently advises the defendants as to the nature and character of the charge laid against them. It was unnecessary to charge that the defendants were acting for all of the common carriers 'involved in the illegal transaction. It is sufficiently shown that the particular defendants were the emloyees of the Pullman Company, or acting for it, and had under their management and control, and were in charge of, certain sleeping cars; that there was a joint through route established in which all of the carriers mentioned rendered some service. It is immaterial so far as these proceedings are concerned just what proportion of the fares collected were for transportation, sleeping ear accommodations, and surcharge. All of them added together under the established tariffs constituted the legal rate, and it was unlawful for any of the corporations, or anybody connected with any of them, to render the joint service for anything less than the aggregate of the several elements as provided by the tariffs. The indictments charge that each of the defendants named in them did this thing and each count charges that upon a certain date a certain particularly named person or persons was or were transported as therein alleged from Chicago to Atlanta, for the price therein named.
There is nothing in the contention that the defendant in each indictment should be advised by the indictment of the facts upon which' the allegation is made, making the actual collection unlawful. The specific allega*905tions above referred to as to the price collected, the price which should have been collected, and the latter was the aggregate of the tariffs for the service rendered, is a sufficiently specific statement.
The fourth and fifth special causes are answered by what has already been said.
Defendants cannot be heard to say that these indictments are defective because they do not show more specifically the exaet relationship between the defendants and the named railroad companies. The indictments slate sufficiently the through route, the through rate, charge each of the defendants with being employees of the Pullman Company, that eaeh of them was in a position to do the things with which they were charged, and that they did those things in violation of section 10 of Act Feb. 4, 1887, as amended (Comp. St. § 8574).
The charge of duplicity cannot be sustained. The service whieh. the defendants are charged with having rendered was a single service over a joint route, and for whieh a specific rate had been ascertained according to- law. It involved the service of transportation and sleeping ear accommodations. The mere fact that the offense itself might be divided into several offenses would not change the character of service rendered in the specific instances charged in.these indictments. So far as the passenger in each instance was concerned, he was rendered a service, involving several elements, for which a certain specific rate had been prescribed, and, by reason of the unlawful conduct of the defendants, this service was rendered at a price considerably below the legal rate therefor.
The contention that the words “acting for or employed by,” in connection with part of section 10, involved the charge of collusion between the carrier and the one acting for the carrier, cannot be sustained. To construe section 10 so narrowly would be' to open the floodgates to a line of violations of the Interstate Commerce Law which would be exceedingly detrimental to the public interest. It was undoubtedly the intention of Congress to put an end to discriminations against certain persons and in favor of others using the facilities of a carrier. It is argued that, while the line of conduct charged in the indictments in these cases might have amounted to fraud or graft, still it did not amount to a violation of section 10. It was undoubtedly the purpose of Congress to hold for criminal misconduct, not only the carrier, but any officer, director, agent, or other person acting for or employed by the carrier who might be in control of the facilities for rendering service, or the service, which the passenger desired to use.
The statute very clearly says: ® * whenever such common carrier is a corporation, any * * 4 person acting for or employed by sueh corporation, who, alone or with any other * * * person, or party, shall wilfully do or cause to be done, or shall willingly suffer or permit to be done, any act, matter, or thing in this act prohibited or declared to be unlawful, or who shall aid or abet therein * * ® shall be deemed guilty of a misdemeanor. * * *”
The whole purpose of the Interstate Commerce Act is to secure publie service at reasonable and uniform rates. It has either fixed rates or laid down certain principles for the guidance of the Commission in doing so. Among these is the method for ascertaining the reasonable and uniform rate for the service. That rate having beeen ascertained, all other rates become unlawful and any corporation or person who sells or attempts to sell or furnish a service for a different rate, violates the spirit as well as the letter of the law, and commits a misdemeanor under section 10.
The demurrer will be overruled.